Title: To George Washington from Battaile Muse, 28 November 1785
From: Muse, Battaile
To: Washington, George



Honourable Sir,
Berkeley County Novr 28th 1785

I returned yesterday from your Lands In Fauquier I received only Eighteen pounds which was paid me by Daniel Harris who informs me that He Lives on Lott No. 11 He beleaves—Least you Should want the money I have enclosed and order on Mr Andrew Wales in Alexandria for £20 being over what I have Received, the Tenants all Promise to Pay after Christmast but I expect it will be next spring before I shall receive money from them. I have advised them to make good Payments if they expected to have indulgence and the Sooner they get clear the better—they in general are so Very Pooer in Fauquier that I expect many will never Pay up the arrears, which will Ocation a Loss to you and an Evil to the Tenant—had the rents been annually Collected they would have been in a Better Sittuation as well your accts, which I am not able to Settle nor Can it be done in my Opinion with any Certainty unless you are on the Spot—they not haveing all their receipts and Two Tenants on one Lease add to this the Conveyances that has hapned and many other circumstances—makes it uncertain for me to State a Final Settlement So as to make my Self Safe therefore could you or Mr Lunn Washington who is Perhaps acquainted with their situations attend a True state might be made—after which Should I be Favoured with the business I will Ensure that all things needfull shall be done. I Shall Collect all I Can by next spring and when i can with Certainty state their accts I will endeavour to do So—there is on the Tract Land in Ashbys Bend three Lotts Vacant—I mean that the Persons there are Worth nothing—Lott No. 1. No. 2. No. 9 which Lott No. 9 no one has liveed on for many years if Ever. Please to advise whether I am to advertise the renting them or whether I Shall Let them by private Bargain as Some of them are Under Lease’s—the number of years Let them for, & what rents. There is three more Lotts that are in a bad sittuation, I am Told their is good Men Comeing to

them which will Pay the Back rents—which if done, I suppose will be Sufficient—as the Land is not Very good—but Very few has Complyed with their Leases—but they promise they will attend to the Covenants now as Quick as Possable—the Widow Lemart is not able to Pay the ballance of her acct She Promises to Pay me rent after Christmast, the others that Can Pay att al, say they will Try To make up half of their arrears by next Spring and Pay the other half out of the next Crop—but their Complying is a Doubt with me, and indeed I am Certain that half of them will not Comply To distress them they Can not give Security and to Sell their all would not Pay off. I shall not distress unless in Cases of Necessity untill they worke of some of their arrears unless you advise It. where only one rent is due I make a Point to distress unless its Paid in a reasonable Time so as To Prevent Two rents To be due at once.
There are Several Tenants on Chattins run Tract—Lott No. 1 John Thompson Lives 196 acres in the Lott He says He only agreed to Pay for one Lott which was not to exceed 130 acres He is a Very Poor Man but of good Carrecter—would it not be best to divide the Lott as He will not be able to Pay more than for 96 acres at £5. Take of that Quantity and Lease out the 100 acres for Ten years and charge Thompson with arrears for 130 acres which is more than He will ever Pay. Lott No. 2—206 acres has a good Tenant—one Charles Rector who is able to Pay arrears & the annual Rent he sayes He will Pay half next spring and the hole if He can Possably Collect His Money—Lott No. 3. 278 acres has three Persons thereon—William Hanburry, Jacob Rector & Jesse Rector I can say nothing in Favour of those People and as I think they have Trespassed they should be distressed for the arrears of rents.
Lott No. 4—200 acres—Lives three Tenants—Edward Graham who is not able to worke—James Rector who works for the old Man Graham—Peter Rector who is to Pay half of the rents—these People are Poor therefore the arrears will be dificult to Collect.
The foregoing is as full a State of your Tenants as I have yet had in my Power to Communicate—I have been Tedious and Expect to be Troublesome to you untill I am better acquainted with your affairs—as Its’ my desire to do all things for the best. indeed I am so Fearfull of doing wrong that it’s Possible I Fail

some Times in doing what I Aught to do—with your advice I shall do every thing I can untill the spring by that Time things may be better understood—in this Time the Vacant Lands should be Let as the Lotts Improvements may not be Lost—as the Lands are not rich I suppose they might be Let for three Years on the old Terms on Paying up the arrears by such Time—when there is no Probability of geting arrears a Lease for Ten years on Paying agreeable to the present Improvements & Soil, I suppose will be sufficient—as I before observed I wish to be advised whether its Necessary To Advertise Those Places that are Vacateed.
I have 1,000 bushels of wheat ready to send down but I cannot get waggons to engage to go to your mill—the bearer of this takes down a Load and If Possable your mill shall receive a Quantity by Christmass as its necessary that Some instruement of writeing should be produced respecting a Bargain in case of Death—I shall be oblige to you to Send me a line respecting Your Purchase of the thousand Bushels wheat—the Butter I mentiond to you shall be down at Mr A. Wales on or before the 23d day of December unless the roads are not Passable.
Should the rents in Berkeley and Frederick not be discharged by the first day of March it’s my Opinion that distresses should Take Place as the Inhabitants here Look for Law before Payment otherwise I do not expect you will recover the rents in the Course of next year as their is so many stages of Law to Pass through—I have the Honour to Be your Obedient Humble Servant

Battaile Muse

